                 Case 2:20-cv-02051 Document 6 Filed 11/10/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     INVENTUS POWER, INC., et al.,
 7                                                           Case No.: 2:20-cv-02051-JAD-NJK
            Plaintiff(s),
 8                                                                          ORDER
     v.
 9                                                                      [Docket No. 1]
     SHENZHEN ACE BATTERY CO., LTD.,
10
            Defendant(s).
11
12         Pending before the Court is Plaintiffs’ motion to transfer its motion to compel document
13 production and deposition testimony from third party CBAK Energy Technology, Inc. (“CBAK”)
14 to the Northern District of Illinois. Docket No. 1.
15         In this District, civil actions “must be filed in the clerk’s office for the unofficial division
16 of the court in which the action allegedly arose.” Local Rule IA 1-8. The subpoena in this action
17 commands third party CBAK to appear for a deposition at the Regus Business Center in Reno,
18 Nevada. See Docket No. 2-1 at 2.
19         Accordingly, it is hereby ORDERED that this action is transferred to the unofficial
20 northern division of this District for all further proceedings. The Clerk’s Office is INSTRUCTED
21 to transfer and open this matter as a new action under a new docket number in the northern division
22 and to close this case without prejudice.
23         IT IS SO ORDERED.
24         Dated: November 10, 2020
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                      1
